Citation Nr: 0214253	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-16 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease with 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel







INTRODUCTION

The veteran had active military service from May 1955 to 
March 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's claim of entitlement to service connection for 
heart disease with hypertension.  The veteran subsequently 
perfected this appeal.

In December 2000, the Board remanded this case for additional 
development.  The case has since returned to the Board.

In his June 1999 notice of disagreement and July 1999 
substantive appeal, the veteran asserted that his 
hypertension was caused by various medications he has taken 
for his service-connected back and psychiatric disabilities, 
in essence raising a claim of entitlement based on secondary 
service connection.  On review of the claims folder, it 
appears that the RO adjudicated this claim only on a direct 
basis and that the veteran has not been apprised of the laws 
and regulations relating to secondary service connection.  
Accordingly, at this time the Board refers the secondary 
service connection claim for hypertension to the RO for the 
appropriate action.  


FINDINGS OF FACT

1. VA has satisfied its duty to notify and has obtained all 
evidence necessary for an equitable disposition of the 
veteran's appeal.  

2. Service medical records are negative for any treatment or 
diagnosis of heart disease with hypertension.  Diastolic 
blood pressure during service was not predominantly 90mm. 
or greater.  

3. There is no medical evidence of heart disease with 
hypertension manifested to a compensable degree within one 
year after separation from service and there is no medical 
evidence relating the veteran's current heart disease with 
hypertension to his active service.


CONCLUSION OF LAW

The veteran's current heart disease with hypertension was not 
incurred in or aggravated by active military service, nor is 
it presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002); 38 C.F.R. § 3.159(c) (2002).  

The veteran was notified in the June 1999 rating decision, 
the July 1999 statement of the case (SOC), and the August 
2002 supplemental statement of the case of the principles 
relating to service connection on a direct basis.  The July 
1999 SOC and the August 2002 SSOC notified the veteran of the 
evidence of record and of the basis for denial.  The veteran 
requested that VA obtain outpatient records from the VA 
medical center in Dothan and records from January 1999 to 
June 1999 were received.  In April 2002, the veteran was 
advised of the enactment of the VCAA.  The veteran was 
specifically notified that VA would try to obtain records 
from Federal agencies but the veteran must give enough 
information about the records so VA could request them.  The 
veteran was informed what the evidence must show in order to 
establish entitlement to service connection.  The veteran was 
requested to provide information regarding treatment and he 
was advised to complete an authorization form for each doctor 
or hospital where he was treated.  The veteran has not 
identified additional evidence that needs to be obtained.  
Further, in keeping with the duty to assist, the veteran was 
provided a VA general medical examination in April 1999.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  If a condition noted 
during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).  

Basically, there are three requirements that must be met to 
establish entitlement to service connection for a claimed 
disability: 1) evidence of a current disability; 
2) evidence of disease or injury in service; and 3) evidence 
of a nexus between the current disability and the disease or 
injury in service.  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular-renal disease (including 
hypertension), that are manifest to a compensable degree 
within one year from the date of separation from service.  38 
C.F.R. §§ 3.307, 3.309 (2002).  Pursuant to the rating 
schedule, a 10 percent evaluation for hypertensive vascular 
disease (hypertension and isolated systolic hypertension) 
will be assigned when diastolic pressure is predominately 100 
or more, or; when systolic pressure is predominately 160 or 
more, or; when an individual has a history of diastolic 
pressure being predominately 100 or more who requires 
continuous medication for control.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2002).  Hypertension must be confirmed 
by readings taken two or more times on at least three 
different days.  The term hypertension means that diastolic 
blood pressure is predominantly 90 mm. or greater.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note 1 (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
Supp. 2002). 

Evidence of record establishes that the veteran has a current 
disability.  On VA general medical examination in April 1999, 
the veteran's blood pressure was variously recorded as 
200/120 and 190/110.  Examination of the cardiovascular 
system revealed no evidence of any congestive heart failure 
or shortness of breath.  Diagnoses included: hypertension, 
presently still elevated but on medication; right carotic 
endarterectomy, presently stable; and open heart surgery, 
presently stable.  

Service medical records indicate that on examination for 
enlistment in April 1955, the veteran's blood pressure was 
recorded as 128/60.  On examination for separation in March 
1959, blood pressure was recorded as 124/70.  In February 
1966, the veteran was treated for bronchitis and blood 
pressure was recorded as 120/70.  In September 1966, the 
veteran presented with complaints of vomiting and abdominal 
pain and blood pressure was recorded as 140/100.  On 
examination in August 1967 for isolated duty, blood pressure 
was recorded as 118/76.  On examination in January 1968 in 
connection with a medical board, blood pressure was recorded 
as 118/78 (sitting), 116/72 (recumbent), and 122/82 
(standing).  An undated electrocardiogram (ECG) during 
service was noted to be normal.  The service medical records 
are negative for any treatment or diagnosis of heart disease 
or hypertension and the diastolic readings were not 
predominantly 90mm or greater.  

The veteran underwent a VA examination in March 1969.  His 
blood pressure was recorded as 126/76.  No abnormalities were 
noted on cardiovascular examination.  In January 1984, the 
veteran was evaluated by a private physician for shortness of 
breath and blood pressure was recorded as 104/64.  A January 
1984 discharge summary from Baptist Medical Center indicates 
the veteran was diagnosed with severe chronic obstructive 
pulmonary disease with acute exacerbation.  Records from Dr. 
D. Williams for the period from approximately December 1983 
to May 1989 indicate that the veteran has long-standing 
problems with and receives treatment for hypertensive 
vascular disease.  A February 1997 letter from Dr. G. Allen 
indicates the veteran has multiple medical problems including 
severe cardiac disease and hypertension.  A March 1999 letter 
from Dr. J. Simmons indicates that the veteran suffers from 
various problems including arteriosclerotic cardiovascular 
disease.  VA outpatient records indicate the veteran was seen 
in May 1999 in primary care.  It was noted that he has had 
hypertension since the mid 1980's.  Diagnoses included a 
"[h]istory of hypertension, mildly elevated today."

The evidence of record indicates that the veteran suffers 
from heart disease with hypertension.  Notwithstanding, there 
is no evidence of this disability during service or that it 
manifested to a compensable degree within a year after 
separation.  Further, there is no medical evidence relating 
the veteran's current heart disease with hypertension to 
active service.  

As the preponderance of the evidence is against the claim for 
service connection for heart disease with hypertension, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b) (West Supp. 2002).  Accordingly, this 
claim must be denied.


ORDER

Entitlement to service connection for heart disease with 
hypertension is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

